Case 2:21-cv-00678-JS-AYS Document 61-3 Filed 05/27/21 Page 1 of 15 PageID #: 702




          EXHIBIT A
    Case 2:21-cv-00678-JS-AYS Document 61-3 Filed 05/27/21 Page 2 of 15 PageID #: 703




Firm Resume
Consumer Protection and Data Privacy Litigation

2021




NEW YORK | WASHINGTON, D.C. | DELAWARE                                        LABATON.COM
Case 2:21-cv-00678-JS-AYS Document 61-3 Filed 05/27/21 Page 3 of 15 PageID #: 704




 TABLE OF CONTENTS

 About the Firm                                                           2

 Awards and Accolades                                                     4

 Consumer Protection and Data Privacy                                     5

 Commitment to Diversity, Equity, & Inclusion                             7

 Professional Profiles                                                    9




  Labaton Sucharow LLP                                                              1
Case 2:21-cv-00678-JS-AYS Document 61-3 Filed 05/27/21 Page 4 of 15 PageID #: 705




 ABOUT THE FIRM
 Labaton Sucharow has recovered billions of dollars for investors,
 businesses, and consumers.
 Founded in 1963, Labaton Sucharow LLP has earned a reputation as one of the leading plaintiffs’
 firms in the United States. For more than half a century, Labaton Sucharow has successfully exposed
 corporate misconduct and recovered billions of dollars in the United States and around the globe on
 behalf of investors and consumers. Our mission is to continue this legacy and to continue to advance
 market fairness and transparency in the areas of securities, antitrust, corporate governance and
 shareholder rights, and data privacy and cybersecurity litigation, as well as whistleblower
 representation. Our Firm has recovered significant losses for investors and secured corporate
 governance reforms on behalf of the nation’s largest institutional investors, including public pension,
 Taft- Hartley, and hedge funds, investment banks, and other financial institutions.

 Along with securing newsworthy recoveries, the Firm has a track record for successfully prosecuting
 complex cases from discovery to trial to verdict. As Chambers and Partners has noted, the Firm is
 “considered one of the greatest plaintiffs’ firms,” and The National Law Journal “Elite Trial Lawyers”
 recently recognized our attorneys for their “cutting-edge work on behalf of plaintiffs.” Our appellate
 experience includes winning appeals that increased settlement values for clients and securing a
 landmark U.S. Supreme Court victory in 2013 that benefited all investors by reducing barriers to the
 certification of securities class action cases.

 Our Firm provides global securities portfolio monitoring and advisory services to more than 250
 institutional investors, including public pension funds, asset managers, hedge funds, mutual funds,
 banks, sovereign wealth funds, and multi-employer plans—with collective assets under management
 (AUM) in excess of $2 trillion. We are equipped to deliver results due to our robust infrastructure of
 more than 70 full-time attorneys, a dynamic professional staff, and innovative technological resources.
 Labaton Sucharow attorneys are skilled in every stage of business litigation and have challenged
 corporations from every sector of the financial market. Our professional staff includes financial
 analysts, paralegals, e-discovery specialists, certified public accountants, certified fraud examiners,
 and a forensic accountant. We have one of the largest in-house investigative teams in the
 securities bar.




                                                                   WITH OFFICES IN NEW YORK,
                                                             DELAWARE, AND WASHINGTON, D.C.,
                                                                LABATON SUCHAROW IS ON THE
                                                             GROUND IN KEY JURISDICTIONS FOR
                                                                       PROTECTING INVESTORS




  Labaton Sucharow LLP                                                                                     2
Case 2:21-cv-00678-JS-AYS Document 61-3 Filed 05/27/21 Page 5 of 15 PageID #: 706




 FIRM HIGHLIGHTS
 For more than 50 years, Labaton Sucharow has focused on all forms of financial litigation and has
 pioneered alternative avenues of recovery for investors. In recent years, we have secured landmark
 recoveries against corporate actors like AIG, Countrywide, and Facebook.

 •   A $650 million settlement in a data privacy class action against Facebook, Inc., the largest cash
     settlement ever resolving a privacy related lawsuit. The suit alleged that Facebook collected
     biometric information in the form of face prints, for the purpose of supporting its “face tagging”
     feature, in violation of the Illinois Biometric Information Privacy Act.

 •   Appointed co-lead counsel in an action challenging moves by controlling shareholders of Dell
     Technologies Inc. to expropriate billions of dollars in value from the company’s Class V
     stockholders through a forced share exchange. Company founder, Michael Dell, was named
     among the defendants who breached fiduciary duties through a transaction riddled with
     misleading information and conflicts of interest. Potentially one of the largest class action
     cases in the history of the Delaware Court of Chancery.

 •   A $192.5 million recovery in a securities class action against SCANA Corporation, one of the
     largest investor recoveries of 2019. The suit alleged that SCANA made false and misleading
     statements about the construction of two nuclear reactors in South Carolina. Despite touting
     progress to investors, the company and senior executives knew the project suffered from a host
     of fundamental problems.
                                                                      “The Labaton Firm is very well
 •   A $50 million recovery in a state court action against Endo      known to the Courts for the
     International plc, the largest class settlement stemming         excellence of its representation.”
     from a secondary public offering of securities. The action       Honorable Jed S. Rakoff
     alleged that Endo failed to disclose adverse trends facing
     its generic drugs division in advance of a secondary public      “In a difficult case like this I feel, as
     offering that raised $2 billion to finance the acquisition of    I have said before, very gratified to
     Par Pharmaceuticals.                                             have some of the nation’s best
                                                                      lawyers working on it.” Honorable
 •   An important victory for minority shareholders when the          Keith P. Ellison
     Delaware Supreme Court overturned a Court of Chancery
     decision dismissing a lawsuit challenging the fairness of        “I have a lot of papers, but let me tell
     Earthstone Energy’s $335 million acquisition of Bold             you that initially, this was one of the
     Energy. The lawsuit alleges that EnCap Investments worked        best sets of papers that I’ve seen on a
     with Earthstone Chairman and CEO Frank Lodzinksi to              preliminary approval. Thank you,
     orchestrate a deal to acquire cash-strapped Bold Energy at       it’s really very professional, very
     the expense of Earthstone’s shareholders.                        thorough.” Honorable Beth Labson
                                                                      Freeman
 •   A recovery premium achieved through a successful direct
     action litigation stemming from a major accounting fraud at
     Adelphia Communications. The filing was made after the company disclosed that it had hid more
     than $2 billion of debt from its balance sheet that was incurred by members of the Rigas family,
     who founded the company, but that, pursuant to co-borrowing agreements, Adelphia was
     ultimately responsible for repaying. Through the direct action, our clients resolved all of their
     claims.



  Labaton Sucharow LLP                                                                                            3
Case 2:21-cv-00678-JS-AYS Document 61-3 Filed 05/27/21 Page 6 of 15 PageID #: 707




 AWARDS AND ACCOLADES
 CONSISTENTLY RANKED AS A LEADING FIRM
                         The National Law Journal “Elite Trial Lawyers” named Labaton Sucharow a 2021
                         finalist in the Class Action category and for the inaugural Diversity Initiative
                         Award. The Firm was chosen for its “cutting-edge work on behalf of plaintiffs
                         over the last 15 months” as well as possessing “a solid track record of client
                         wins over the past three to five years.” Additionally, the Firm was recognized as a
                         2020 Law Firm of the Year for Securities Litigation.

                         Labaton Sucharow has been recognized as one of the Nation’s Best Plaintiffs’
                         Firms by The Legal 500. In 2020, the Firm earned a Tier 1 ranking in Securities
                         Litigation and was also ranked for its excellence in the Antitrust and M&A
                         Litigation. Ten Labaton Sucharow Partners were ranked or recommended in the
                         2020 guide noting “Labaton Sucharow has a deep and experienced team in the
                         securities litigation space. The expertise they display gives us a high degree of
                         confidence in the successful litigation of our class action cases.”

                         Benchmark Litigation US recognized Labaton Sucharow both nationally and
                         regionally, in Delaware and New York, in its 2020 edition and named nine Partners
                         as Litigation Stars and Future Stars across the U.S. The Firm received top
                         rankings in the Securities and Dispute Resolution categories. The publication
                         also named the Firm as one of the “Top 10 Plaintiffs’ Firms” in the country.

                         Labaton Sucharow has been recognized by Chambers USA 2021 as among the
                         leading plaintiffs’ firms in the nation, receiving a total of five practice group
                         rankings and nine individual rankings. Chambers noted that the Firm is "top flight
                         all-round," a "very high-quality practice," with "good, sensible lawyers." They
                         “take strong advocacy positions on behalf of their clients.”

                         Labaton Sucharow was named a finalist for Euromoney Women in Business Law
                         Awards 2020 in the Best National Firm for Women in Business Law-North America
                         category. Euromoney’s Awards recognizes the firms advancing diversity in the
                         profession.

                         Lawdragon recognized 22 Labaton Sucharow partners as among the leading
                         plaintiff financial lawyers in the country. The guide presents a “curated look at
                         the best of the U.S. plaintiff bar who specialize in representing plaintiffs in
                         securities and other business litigation, antitrust, and whistleblower claims.”




  Labaton Sucharow LLP                                                                                         4
Case 2:21-cv-00678-JS-AYS Document 61-3 Filed 05/27/21 Page 7 of 15 PageID #: 708




 CONSUMER PROTECTION AND DATA PRIVACY
 A leader in contingent complex litigation, Labaton Sucharow has secured billions of dollars in
 recoveries on behalf of investors and consumers.

 Labaton Sucharow is dedicated to putting our expertise to work on behalf of consumers who have
 been wronged by fraud in the marketplace. As competition intensifies and business practices
 require greater examination, consumers need strong allies to protect their rights and ensure that
 they are getting what they pay for.

 Built on our unmatched litigation skills, deep understanding of federal and state rules and
 regulations, and an unwavering commitment to fairness, our Consumer Protection Litigation Practice
 focuses on protecting consumers and improving the standards of business conduct through litigation
 and reform.

 ONGOING INVESTIGATIONS OR LITIGATION AND RECOVERIES
 ON BEHALF OF CONSUMERS

 Facebook Biometric Information Privacy Litigation
 Our team recently achieved a historic $650 million settlement—the largest all-cash consumer data
 privacy settlement ever. It is one of the first cases asserting biometric privacy rights of consumers
 under Illinois’ Biometric Information Privacy Act (BIPA). In this photo-tagging case, our team
 represented plaintiffs who had been harmed by Facebook’s violation of Illinois’ BIPA.

 Marriott International Inc. Data Privacy Security Breach Litigation
 In this data security breach case, we represent plaintiffs who have been harmed by misleading
 statements surrounding the security of customer stored data. The case follows the 2018
 announcement that unauthorized access to the Starwood guest reservation database had potentially
 affected up to 500 million Marriott customers and further disclosures that an internal investigation
 revealed that there had been unauthorized access to the Starwood network since 2014.

 Takata Airbags Products Liability Litigation
 Labaton Sucharow filed the first nationwide consumer class action against airbag manufacturer
 Takata Corporation and several major vehicle manufacturers. Takata Corporation, TK Holdings, Inc.,
 and Highland Industries, Inc. allegedly designed, manufactured, tested, and marketed millions of
 potentially lethal airbags, which were distributed and sold to other manufacturers. Affected vehicles
 include models from BMW, Ford, Honda, Lexus, Nissan, and Toyota, among others.




  Labaton Sucharow LLP                                                                                   5
Case 2:21-cv-00678-JS-AYS Document 61-3 Filed 05/27/21 Page 8 of 15 PageID #: 709




 Fishbein et al., v. All Market Inc. (Vita Coco Coconut Water Marketing Practices
 Litigation)
 Labaton Sucharow secured a $10 million settlement in a nationwide class action against the maker
 of Vita Coco, alleging misleading and deceptive advertising.

 In re Imprelis Herbicide Marketing, Sales Practices and Products Liability
 Litigation
 The Firm serves as a lead counsel in this class action lawsuit on behalf of lawn care professionals
 and property owners against E. I. du Pont de Nemours and Company for damage to trees and other
 vegetation caused by DuPont's herbicide Imprelis®. Based on the settlement agreement, DuPont
 agreed to arrange for the removal and replacement of damaged trees at no cost, and to provide
 additional compensation to members of the class.




  Labaton Sucharow LLP                                                                                 6
Case 2:21-cv-00678-JS-AYS Document 61-3 Filed 05/27/21 Page 9 of 15 PageID #: 710




 COMMITMENT TO DIVERSITY, EQUITY &
 INCLUSION
                          “In the legal industry and private practice in particular, diversity is
                          a challenge. At Labaton Sucharow, there is undeniable strength,
                          limitless creativity, and steadfast momentum for diversity and
                          inclusion. We believe a multitude of perspectives, backgrounds, and
                          points of view improves the quality of our work and makes us better
                          advisers to those we serve.” – Gregory Asciolla, Partner and Chair
                          of the Diversity and Inclusion Committee
 Over half a century, Labaton Sucharow has earned global recognition for its success in securing
 historic recoveries and reforms for investors and consumers. We strive to attain the same level of
 achievement in promoting fairness and equality within our practice and throughout the legal profession
 and believe this can be realized by building and maintaining a team of professionals with a broad
 range of backgrounds, orientations, and interests.

 As a national law firm serving a global clientele, diversity and inclusion are vital to reaching the right
 result and provide us with distinct points of view from which to address each client’s most pressing
 needs and complex legal challenges. Problem solving is at the core of what we do…and diversity and
 inclusion serve as a catalyst for understanding and leveraging the myriad strengths of our diverse
 workforce.

 Research demonstrates that diversity in background, gender, and ethnicity leads to smarter and more
 informed decision-making, as well as positive social impact that addresses the imbalance in business
 today—leading to generations of greater returns for all. We remain committed to developing initiatives
 that focus on tangible diversity and inclusion goals involving recruiting, professional development,
 retention, and advancement of diverse and minority candidates, while also raising awareness and
 supporting real change inside and outside our Firm.

 In recognition of our efforts, we have been honored and shortlisted by Chambers & Partners as
 Inclusive Firm of the Year and by Euromoney as the Best National Firm for Women in Business Law.
 Our Firm understands the importance of extending leadership positions to diverse lawyers and is
 committed to investing time and resources to develop the next generation of leaders and counselors.
 We actively recruit, mentor, and promote to partnership minority and female lawyers.




  Labaton Sucharow LLP                                                                                        7
Case 2:21-cv-00678-JS-AYS Document 61-3 Filed 05/27/21 Page 10 of 15 PageID #: 711




                         WOMEN’S INITIATIVE

                         Women’s Networking and Mentoring Initiative
                     Labaton Sucharow is the first securities litigation firm with a dedicated program to
                     foster growth, leadership, and advancement of female attorneys. Established more
                     than a decade ago, our Women’s Initiative has hosted seminars, workshops, and
                     networking events that encourage the advancement of female lawyers and staff,
  and bolster their participation as industry collaborators and celebrated thought innovators. We engage
  important women who inspire us by sharing their experience, wisdom, and lessons learned. We offer
  workshops on subject matter that ranges from professional development, negotiation, and public
  speaking, to business development and gender inequality in the law today.

  Institutional Investing in Women and Minority-Led Investment Firms
  Our Women’s Initiative hosts an annual event on institutional investing in women and minority-led
  investment firms that was shortlisted for a Chambers & Partners’ Diversity & Inclusion award. By
  bringing pension funds, diverse managers, hedge funds, investment consultants, and legal counsel
  together and elevating the voices of diverse women, we address the importance and advancement of
  diversity investing. Our 2018 inaugural event was shortlisted among Euromoney’s Best Gender
  Diversity Initiative.

  MINORITY SCHOLARSHIP AND INTERNSHIP
  To take an active stance in introducing minority students to our practice and the legal profession, we
  established the Labaton Sucharow Minority Scholarship and Internship years ago. Annually, we
  present a grant and Summer Associate position to a first-year minority student from a metropolitan
  New York law school who has demonstrated academic excellence, community commitment, and
  unwavering personal integrity. Several past recipients are now full-time attorneys at the Firm. We also
  offer two annual summer internships to Hunter College students.

  WHAT THE BENCH SAYS ABOUT US
  On October 13, 2020, the Honorable Judge Lewis Liman of the Southern District of New York, upon
  appointing Labaton Sucharow as co-lead counsel (with two female lawyers) to the end-payor class in
  the pay-for-delay case involving the drug Bystolic, noted:

  “Historically, there has been a dearth of diversity within the legal profession. Although
  progress has been made…still just one tenth of lawyers are people of color and just over
  a third are women. A firm’s commitment to diversity…demonstrate[s] that it shares
  with the courts a commitment to the values of equal justice under law…[and] is one that
  is able to attract, train, and retain lawyers with the most latent talent and commitment
  regardless of race, ethnicity, gender, or sexual orientation.”




  Labaton Sucharow LLP                                                                                      8
Case 2:21-cv-00678-JS-AYS Document 61-3 Filed 05/27/21 Page 11 of 15 PageID #: 712




  PROFESSIONAL PROFILES




  Labaton Sucharow LLP                                                               9
Case 2:21-cv-00678-JS-AYS Document 61-3 Filed 05/27/21 Page 12 of 15 PageID #: 713




                                         Michael P. Canty                    Partner
                                         140 Broadway
                                         New York, NY 10005
                                         212.907.0863
                                         mcanty@labaton.com

  Michael P. Canty is a Partner in the New York office of Labaton Sucharow LLP, where he serves as
  General Counsel and head of the Firm’s Consumer Cybersecurity and Data Privacy group. Michael’s
  practice focuses on complex fraud cases on behalf of institutional investors and consumers.

  Recommended by The Legal 500 and Benchmark Litigation as an accomplished litigator, Michael
  has more than a decade of trial experience in matters relating to national security, white collar crime,
  and cybercrime. Michael has been recognized as a Plaintiffs’ Trailblazer and a NY Trailblazer by the
  National Law Journal and the New York Law Journal, respectively, for his impact on the practice and
  business of law. Lawdragon has also recognized Michael as one of the “500 Leading Plaintiff
  Financial Lawyers in America,” as the result of their research into the country’s top verdicts and
  settlements.

  Michael has successfully prosecuted a number of high-profile securities matters involving technology
  companies. Most notably, Michael is part of the litigation team that recently achieved a historic
  $650 million settlement in the In re Facebook Biometric Information Privacy Litigation matter—the
  largest consumer data privacy settlement ever and one of the first cases asserting consumers’
  biometric privacy rights under Illinois’ Biometric Information Privacy Act (BIPA). Michael has also led
  cases against AMD, a multi-national semiconductor company, and Ubiquiti Networks, Inc., a global
  software company. In both cases, Michael played a pivotal role in securing favorable settlements for
  investors.

  Prior to joining Labaton Sucharow, Michael served as an Assistant U.S. Attorney in the U.S. Attorney’s
  Office for the Eastern District of New York, where he was the Deputy Chief of the Office’s General
  Crimes Section. During his time as a federal prosecutor, Michael also served in the Office’s National
  Security and Cybercrimes Section. Prior to this, he served as an Assistant District Attorney for the
  Nassau County District Attorney’s Office, where he handled complex state criminal offenses and
  served in the Office’s Homicide Unit.

  Michael has extensive trial experience both from his days as a prosecutor in New York City for the
  U.S. Department of Justice and as a Nassau County Assistant District Attorney. Michael served as
  trial counsel in more than 35 matters, many of which related to violent crime, white-collar, and
  terrorism-related offenses. He played a pivotal role in United States v. Abid Naseer, where he
  prosecuted and convicted an al-Qaeda operative who conspired to carry out attacks in the United
  States and Europe. Michael also led the investigation in United States v. Marcos Alonso Zea, a case
  in which he successfully prosecuted a citizen for attempting to join a terrorist organization in the
  Arabian Peninsula and for providing material support for planned attacks.




  Labaton Sucharow LLP                                                                                       10
Case 2:21-cv-00678-JS-AYS Document 61-3 Filed 05/27/21 Page 13 of 15 PageID #: 714




  Michael also has extensive experience investigating and prosecuting cases involving the distribution
  of prescription opioids. In January 2012, Michael was assigned to the U.S. Attorney’s Office
  Prescription Drug Initiative to mount a comprehensive response to what the Centers for Disease
  Control and Prevention (CDC) has called an epidemic increase in the abuse of so-called opioid
  analgesics. As a member of the initiative, in United States v. Conway and United States v.
  Deslouche, Michael successfully prosecuted medical professionals who were illegally prescribing
  opioids. In United States v. Moss et al., he was responsible for dismantling one of the largest
  oxycodone rings operating in the New York metropolitan area at the time. In addition to prosecuting
  these cases, Michael spoke regularly to the community on the dangers of opioid abuse as part of the
  Office’s community outreach.

  Before becoming a prosecutor, Michael worked as a Congressional Staff Member for the U.S. House
  of Representatives. He primarily served as a liaison between the Majority Leader’s Office and the
  Government Reform and Oversight Committee. During his time with the House of Representatives,
  Michael managed congressional oversight of the United States Postal Service and reviewed and
  analyzed counter-narcotics legislation as it related to national security matters.

  Michael earned his Juris Doctor, cum laude, from St. John’s University’s School of Law. He received
  his Bachelor of Arts, cum laude, from Mary Washington College.

  He is admitted to practice in New York.

  PUBLICATIONS
   •    “The Ongoing Debate Over Quarterly Reporting Requirements,” Labaton Sucharow Investor
        Alert, 12/16/2020

   •    “Courts Must Soon Tackle Critical Questions About ICOs,” Law360, 4/26/2018

  SPEAKING ENGAGEMENTS
   •    “Labaton Sucharow LLP on Corporate Fraud and Its Impact on Pension Fund Losses,” Asset
        TV, 9/15/2020

   •    “Federal Prosecutor’s Viewpoint,” Opioid Litigation Seminar, American Association for
        Justice, 9/14/2017




  Labaton Sucharow LLP                                                                                   11
Case 2:21-cv-00678-JS-AYS Document 61-3 Filed 05/27/21 Page 14 of 15 PageID #: 715




                                         Carol C. Villegas                    Partner
                                         140 Broadway
                                         New York, NY 10005
                                         212.907.0824
                                         cvillegas@labaton.com

  Carol C. Villegas is a Partner in the New York office of Labaton Sucharow LLP. Carol focuses on
  prosecuting complex securities fraud and consumer cases on behalf of institutional investors and
  individuals. Leading one of the Firm’s litigation teams, she is actively overseeing litigation against
  AT&T, Marriott, Nielsen Holdings, Mindbody, Danske Bank, and Peabody Energy. In addition to her
  litigation responsibilities, Carol holds a variety of leadership positions within the Firm, including
  serving on the Firm's Executive Committee, as Chair of the Firm's Women's Networking and
  Mentoring Initiative, and as the Chief of Compliance.

  Carol’s development of innovative case theories in complex cases, her skillful handling of discovery
  work, and her adept ability during oral argument has earned her accolades from The National Law
  Journal as a “Plaintiffs’ Trailblazer” and the New York Law Journal as a “Top Woman in Law” and a
  “New York Trailblazer.” The National Law Journal recognized Carol’s superb ability to excel in high-
  stakes matters on behalf of plaintiffs and selected her to its 2020 class of “Elite Women of the
  Plaintiffs Bar.” She has also been recognized as a “Future Star” by Benchmark Litigation and a
  “Next Generation Lawyer” by The Legal 500, where clients praised her for helping them “better
  understand the process and how to value a case.” Lawdragon has named her one of the “500
  Leading Plaintiff Financial Lawyers in America,” and Crain's New York Business selected Carol to its
  list of “Notable Women in Law.”

  Carol has played a pivotal role in securing favorable settlements for investors, including DeVry, a for-
  profit university; AMD, a multi-national semiconductor company; Liquidity Services, an online auction
  marketplace; Aeropostale, a leader in the international retail apparel industry; Vocera, a healthcare
  communications provider; Prothena, a biopharmaceutical company; and World Wrestling
  Entertainment, a media and entertainment company, among others. Carol has also helped revive a
  securities class action against LifeLock after arguing an appeal before the Ninth Circuit. The case
  settled shortly thereafter.

  Prior to joining Labaton Sucharow, Carol served as the Assistant District Attorney in the Supreme
  Court Bureau for the Richmond County District Attorney’s office, where she took several cases to
  trial. She began her career as an Associate at King & Spalding LLP, where she worked as a federal
  litigator.

  Carol is an active member of the New York State Bar Association's Women in the Law Section and a
  Board Member of the City Bar Fund, the nonprofit 501(c)(3) arm of the New York City Bar
  Association. She is also a member of the National Association of Public Pension Attorneys, the
  National Association of Women Lawyers, and the Hispanic National Bar Association. In addition,
  Carol currently serves on Law360’s Securities Editorial Board.




  Labaton Sucharow LLP                                                                                       12
Case 2:21-cv-00678-JS-AYS Document 61-3 Filed 05/27/21 Page 15 of 15 PageID #: 716




  Carol earned her Juris Doctor from New York University School of Law, where she was the recipient of
  The Irving H. Jurow Achievement Award for the Study of Law and received the Association of the Bar
  of the City of New York Diversity Fellowship. She received her bachelor’s degree, with honors, from
  New York University.

  She is fluent in Spanish.

  She is admitted to practice in New York.

  PUBLICATIONS
    •   “Commencing a Securities Class Action: Pleading Claims,” Practical Law, 12/7/2020

    •   “Coronavirus: Implications for Securities Litigation,” Labaton Sucharow, 5/4/2020

    •   “9th Circ. Decision Could Be Game-Changer for Investors,” Law360, 2/2/2018

  SPEAKING ENGAGEMENTS
    •   “Recruiting, Retaining and Advancing Women Attorneys in Challenging Times,” 2021 Virtual
        Annual Meeting, NYSBA Women in Law Section, 1/26/2021

    •   “Securities Law and SCOTUS 2020: What the Most Recent Decisions Mean for Your
        Practice,” Lawline, 10/6/2020

    •   Institutional Investing in Women and Minority-Led Investment Firms 2020, Labaton
        Sucharow, 10/2/2020

    •   2020 Annual Meeting, NASCAT, 2/27/2020

    •   2nd Annual: Institutional Investing in Women and Minority-Led Investment Firms, Labaton
        Sucharow, 9/27/2019

    •   Institutional Investing in Women and Minority-Owned Investment Firms, Labaton Sucharow,
        9/28/2018




  Labaton Sucharow LLP                                                                                   13
